Per Curiam,
On the former trial of this case the court below directed a verdict for the defendant. The plaintiff appealed to the Supreme Court. Mr. Justice Green, speaking of the release, said: “ The language, however, is broad enough to include a discharge of the person of the defendant from all claims and demands growing out of the furnishing of materials and labor, though that idea is obscurely expressed. If there were nothing else in the ease but the bare release, it would operate as a discharge of the personal obligation of the defendant, as well as a release of liens on the buildings. But there is much other matter in the testimony which occasions very considerable doubt as to what was the real intention of the parties on this subject.” Then after reviewing and commenting on the testimony he further said: “We think that a fair question arises whether it was agreed by the plaintiffs to accept the note as payment, or whether it was mutually intended by the parties that the release should operate as a discharge of the personal liability of the defendant for the labor and materials furnished by the plaintiffs. The determination of this matter would necessarily be for the jury, and hence it should be submitted to them : ” Collins v. Busch, 191 Pa. 549. The case came on for trial a third time, and upon substantially the same evidence the court sub*258mitted it to the jury in a manner to which no exception has been taken. The matter assigned for error is the refusal of the court to give binding instructions. But the court could not have given such instructions in the face of the authoritative and explicit ruling of the Supreme Court. It is equally plain that we cannot convict the court of error in that regard. It seems unnecessary, therefore, if not out of place, for us to discuss the questions arising upon the same evidence, between the same parties, and in the same case.
The judgment is affirmed.